DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 8, 15
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 3/1/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 is representative and requires “determining that a policy plane associated with the first network apparatus has converged.” Spec, para. 18 defines convergence as “The policy plane converges when all the flow classification parameters to security/identity tracking mechanism bindings are determined and programmed by the new, upcoming node.” It is unclear what steps constitute a determination that “all the flow classification parameters” are “determined and programmed.” Functional language may be indefinite when it is unclear what steps or structure leads to the functional result, see MPEP 2173.05g. Notably, the claims are ambiguous because it is unclear if anything further is required beyond processing the bindings that were received in the previous steps. For instant purposes, Examiner construes the feature as requiring processing of the bindings.
The above cited rejections are merely exemplary.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US Pub. 2018/0227212) in view of Smith (Smith et al., “Scalable-Group Tag eXchange Protocol (SXP)”, IETF.org, 4/3/2019).
With respect to Claim 1, Ferguson teaches a first network apparatus, comprising: one or more processors; (Fig. 5, para. 50; processor)
(Fig. 5, paras. 50-52; processor connected to static storage memory device)
activating the first network apparatus within a network; (Fig. 2, paras. 19-20, 22; edge devices (border routers) which provide routing for messages and receive and transmit route announcements, which suggests that they are activated.)
costing out the first network apparatus in response to determining that the SXP is configured on the first network apparatus, wherein costing out the first network apparatus prevents Internet Protocol (IP) traffic from flowing through the first network apparatus; (SXP will be taught later. paras. 27-29, 35; system “costs” a route and selects the lowest cost route in order to deliver messages. System may load balance among multiple routes that are identically or similarly costed. Therefore, it would have been obvious to one of ordinary skill to cost out a device before it is fully configured because a device is not yet ready for live performance.) 
and costing in the first network apparatus in response to receiving the end-of-exchange message and determining that the policy plane has converged, wherein costing in the first network apparatus allows the IP traffic to flow through the first network apparatus. (Policy plane convergence will be taught later. paras. 27-29, 35; system “costs” a route and selects the lowest cost route in order to deliver messages. System may load balance among multiple routes that are identically or similarly costed. Therefore, it would have been obvious to one of ordinary skill to cost in a device that is fully configured in order to help with message delivery by being the lowest cost route or by load balancing when there are similar cost routes.)

Smith, however, does teach determining that a Scalable Group Tag (SGT) Exchange Protocol (SXP) is configured on the first network apparatus; (pg. 3; SXP for SGT. Pg. 7, Section 3.1.4; SXP connection protocol when SXP is configured, which allowed for determining if SXP is configured on a network apparatus. See also Ferguson, para. 25, 38; AS indicators and BGP community tag)
receiving IP-to-SGT bindings from an SXP speaker; (pgs. 4-6, Sections 2-3.1.1; Once SXP connections are established, the SXP Speaker sends IP-SGT Bindings to the listener. pg. 9, Section 3.2.1; Binding recoveries. Pg. 22, Section 4.5; Update message contains SXP mappings.)
receiving an end-of-exchange message from the SXP speaker; (pg. 22, Section 4.5 and pgs. 32-33, Section 4.5.2; Update message includes a length attribute and a number of updates, which informs the listener how many updates are in the message and is therefore an end of exchange message. Conversely, because an update may contain less than all of the mappings, it would have been obvious to one of ordinary skill to send a message indicating that there would be no more updates so that the listening device knows it has all the updates. Separation of parts is obvious, see MPEP 2144.)
determining, by the first network apparatus, that a policy plane associated with the first network apparatus has converged; (pg. 6; SXP listener collects bindings and merges them. See also pg. 9, Section 3.2; Binding database. pg. 22, Section 4.5 and pgs. 32-33, Section 4.5.2; Update message includes a length attribute and a number of updates, which informs the listener how many updates are in the message and is therefore an end of exchange message. Pgs. 39-41, Section 5.2; processing of Update messages. Therefore the system can determine that the policy plane has converged when it has processed all of the updated bindings.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of Ferguson with the SXP in order to allow network devices to make policy decisions based on the role or intent of an endpoint. (Smith, pg. 3, Section 1)

With respect to Claim 7, modified Ferguson teaches the first network apparatus of Claim 1, and Ferguson also teaches wherein a routing protocol initiates costing out the first network apparatus and costing in the first network apparatus. (paras. 27-29, 35; Costing done by BGP protocol.)

With respect to Claim 8, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 14, it is substantially similar to Claim 7, and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 15, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying. Further, Ferguson also teaches one or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor, cause the processor to perform operations comprising: (paras. 53-54; non-volatile computer readable media such as a CD-ROM)


Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson (US Pub. 2018/0227212) in view of Smith (Smith et al., “Scalable-Group Tag eXchange Protocol (SXP)”, IETF.org, 4/3/2019), and further in view of Srinivasan (US Pub. 2018/0309685).
With respect to Claim 2, modified Ferguson teaches the first network apparatus of Claim 1, but does not explicitly teach a software defined network.
Srinivasan, however, does teach wherein: the first network apparatus is a first fabric border node of a first software-defined (SD) access site; (Fig. 1, paras. 19-22; Network elements 140 and 142 are connected to border element 150. By Applicant’s nomenclature, 140 and 142 are border nodes and 150 is an edge node. See also Fig. 2, paras. 24-26; Spine devices have connections to multiple leafs which connect to hosts in another network or subnet. Para. 23; software defined network.)
the IP traffic flows through a second fabric border node of the first SD access site prior to costing in the first fabric border node of the first SD access site; (Fig. 1, paras. 19-22; Traffic between the second network 120 and element 141 can either go through 140 or 142 to reach the border 150. If 140 is costed out, 142 will hand the traffic. See also Ferguson, paras. 27-29, 35; system “costs” a route and selects the lowest cost route in order to deliver messages. System may load balance among multiple routes that are identically or similarly costed. Consequently, traffic will flow through the other node when the first node is costed out.)
the IP traffic is received by the second fabric border node from an edge node of the first SD access site; (Fig.1, paras. 19-22; 142 and 150 are connected.)
(Fig. 1, paras. 19-22; 150 and 160 are connected. Paras. 21-29; EVPN connection using Layer 3 forwarding. See also Fig. 2, paras. 24-26; data from Host 220 is sent over a VPN to leaf 140, which transfers it to one of the spines 210, 215, which transfer it to leaf 142, which transfers to host 222. This is a handling by a second border node (215) if a first is costed out (210) through edge nodes (140, 142) with connections to elements in other networks (220, 222).
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of modified Ferguson with the software defined network in order to provide a standards-based control/data plane solution for building massive scale data centers. (Srinivasan, para. 23)

With respect to Claim 3, modified Ferguson teaches the first network apparatus of Claim 2, and Srinivasan also teaches wherein the SXP speaker is associated with a fabric border node within the second SD access site. (Fig. 2, para. 27; BGP route is generated to allow 220 to talk to 222. See also Smith, pgs. 4-5, Section 1.1-2; SXP Speaker propagates bindings.) 
The same motivation to combine as the parent claim applies here.

With respect to Claim 4, modified Ferguson teaches the first network apparatus of Claim 1, and Ferguson also teaches wherein: the IP traffic is received by the edge node of the first SD access site from an edge node of a second SD access site using a wide area network (WAN); and (SD will be taught later. Fig. 1, para. 16; network communicates with the internet.)
(pg. 3; SGT value allows for dynamic classification of policies for a device.)
The same motivation to combine as the parent claim applies here.
But modified Ferguson does not explicitly teach a software defined network.
Srinivasan, however, does teach the first network apparatus is a first fabric border node of a first SD access site; (Fig. 1, paras. 19-22; Network elements 140 and 142 are connected to border element 150. By Applicant’s nomenclature, 140 and 142 are border nodes and 150 is an edge node. See also Fig. 2, paras. 24-26; Spine devices have connections to multiple leafs which connect to hosts in another network or subnet. Para. 23; software defined network.)
the IP traffic flows through a second fabric border node of the first SD access site prior to costing in the first fabric border node of the first SD access site; (Fig. 1, paras. 19-22; Traffic between the second network 120 and element 141 can either go through 140 or 142 to reach the border 150. If 140 is costed out, 142 will hand the traffic. See also Ferguson, paras. 27-29, 35; system “costs” a route and selects the lowest cost route in order to deliver messages. System may load balance among multiple routes that are identically or similarly costed. Consequently, traffic will flow through the other node when the first node is costed out.)
the IP traffic is received by the second fabric border node from an edge node of the first SD access site; (Fig.1, paras. 19-22; 142 and 150 are connected.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of modified Ferguson with the software defined network in order to provide a standards-based control/data plane solution for building massive scale data centers. (Srinivasan, para. 23)

(Fig. 1, para. 16; network communicates with the internet.)
and Smith also teaches the SXP speaker is associated with an ISE. (pg. 3; SGT value allows for dynamic classification of policies for a device.)
The same motivation to combine as the parent claim applies here.
But modified Ferguson does not explicitly teach a first edge node of a first site.
Srinivasan, however, does teach wherein: the first network apparatus is a first edge node of a first site; (Fig. 1, paras. 19-22; Network elements 140 and 142 are connected to border element 150. By Applicant’s nomenclature, 140 and 142 are border nodes and 150 is an edge node. See also Fig. 2, paras. 24-26; Spine devices have connections to multiple leafs which connect to hosts in another network or subnet.)
the IP traffic flows through a second edge node of the first site prior to costing in the first edge node of the first site; (Fig. 1, paras. 19-22; Traffic between the second network 120 and element 141 can either go through 140 or 142 to reach the border 150. If 140 is costed out, 142 will hand the traffic. See also Ferguson, paras. 27-29, 35; system “costs” a route and selects the lowest cost route in order to deliver messages. System may load balance among multiple routes that are identically or similarly costed. Consequently, traffic will flow through the other node when the first node is costed out.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of modified Ferguson with the first/second edge nodes in order to provide efficient multipathing. (Srinivasan, Fig. 2, para. 23)


With respect to Claims 9-10, they are substantially similar to Claims 2-3, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 11, it is substantially similar to Claim 4, and is rejected in the same manner, the same art and reasoning applying. Further, Smith also teaches the first fabric border node of the first SD access site determines the IP-to-SGT bindings from an identity services engine (ISE).  (pg. 3; SGT value allows for dynamic classification of policies for a device. pgs. 4-6, Sections 2-3.1.1; Once SXP connections are established, the SXP Speaker sends IP-SGT Bindings to the listener. pg. 9, Section 3.2.1; Binding recoveries. Pg. 22, Section 4.5; Update message contains SXP mappings.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 12, it is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 16-17, they are substantially similar to Claims 2-3, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 18, it is substantially similar to Claim 4, and is rejected in the same manner, the same art and reasoning applying. Further, Smith also teaches the first fabric border node of the first SD access site determines the IP-to-SGT bindings from an identity services engine (pg. 3; SGT value allows for dynamic classification of policies for a device. pgs. 4-6, Sections 2-3.1.1; Once SXP connections are established, the SXP Speaker sends IP-SGT Bindings to the listener. pg. 9, Section 3.2.1; Binding recoveries. Pg. 22, Section 4.5; Update message contains SXP mappings.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 19, it is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.


Claims 6, 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson (US Pub. 2018/0227212) in view of Smith (Smith et al., “Scalable-Group Tag eXchange Protocol (SXP)”, IETF.org, 4/3/2019), in view of Srinivasan (US Pub. 2018/0309685) and further in view of McCullough (US Pub. 2009/0199290).
With respect to Claim 6, modified Ferguson teaches the first network apparatus of Claim 1, and Ferguson also teaches wherein: the IP traffic is received by the second edge node of the branch office from an edge node of a head office using WAN; and (Head and branch offices will be taught later. Fig. 1, para. 16; network communicates with the internet. Customer network 106 may communicate with another customer network 126.)
and Smith also teaches the SXP speaker is associated with the edge node of the head office.  (pg. 3; SGT value allows for dynamic classification of policies for a device.)
The same motivation to combine as the parent claim applies here.
But modified Ferguson does not explicitly teach a first edge node of a first site.
(Fig. 1, paras. 19-22; Network elements 140 and 142 are connected to border element 150. By Applicant’s nomenclature, 140 and 142 are border nodes and 150 is an edge node. See also Fig. 2, paras. 24-26; Spine devices have connections to multiple leafs which connect to hosts in another network or subnet.)
the IP traffic flows through a second edge node of the branch office prior to costing in the first edge node of the branch office; (Fig. 1, paras. 19-22; Traffic between the second network 120 and element 141 can either go through 140 or 142 to reach the border 150. If 140 is costed out, 142 will hand the traffic. See also Ferguson, paras. 27-29, 35; system “costs” a route and selects the lowest cost route in order to deliver messages. System may load balance among multiple routes that are identically or similarly costed. Consequently, traffic will flow through the other node when the first node is costed out.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of modified Ferguson with the first/second edge nodes in order to provide efficient multipathing. (Srinivasan, Fig. 2, para. 23)
But modified Ferguson does not explicitly teach head and branch offices.
McCullough, however, does teach branch office and head office; (para. 18; head office connected to branch office.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of modified Ferguson with the head and branch offices to transfer data and access resources between the two offices. (McCullough, para. 17) Further, application of a known technique for its predictable results and benefits is obvious, see MPEP 2143(I)(C) and (D).




Remarks
Applicant argues at Remarks, pg. 10 that Ferguson/Smith does not render obvious the previous “costing in” limitation or the new limitation of determining that a policy plane has converged. With respect to the costing in limitation, Applicant acknowledges that Ferguson discloses rebroadcasting a route as a backup route if a device fails.
Ferguson renders costing in obvious for the same reasons it renders costing out obvious. What Ferguson discloses is that routing is done on a “cost” basis, and that routing from a source to a destination is done by selecting the lowest cost route. Examiner asserts that this on its own suggests the costing out and costing in in the context of the claims – an unconfigured or misconfigured device provides a motivation for not having that device process data, as it may process the data incorrectly due to the misconfiguration if it is capable of processing at all. Given that the context of the claims is that the device is misconfigured, and given that the art knows that there is a relationship between whether data is sent to a device and the cost of traversing that route, it renders obvious costing out (i.e. setting a cost of a route to a device to be high so that it will not be selected) a misconfigured device and then costing it back in once it is configured. But Ferguson explains even more than that, because it gives the example of routing around a failed device. That is a “costing out” of the device.
Assuming arguendo that Ferguson does not explicitly state that the failed device can again be routed to when it recovers from its failure, that simply means that the costing in is not explicitly 
Turning to the new step of “determining, by the first network apparatus, that a policy plane associated with the first network apparatus has converged,” see Spec, para. 18; “This approach can be applied to any method of provisioning policy plane bindings on the node. For example, this approach may be applied to SXP, [other protocols], or any other method that provisions the mappings of flow classification parameters (e.g. source, destination, protocol, port, etc.) to the security/identity tracking mechanism (e.g., SGT). The policy plane converges when all the flow classification parameters to security/identity tracking mechanisms are determined and programmed by the new, upcoming node.”
Examiner contacted Counsel regarding this definition and ultimately decides to make a 112b because Examiner is unsure of the structure of what is being claimed. Examiner reads this definition of “determining and programming” “all of the flow classification parameters” for the system as simply writing/committing the received SXP update attributes. The paragraph on its face states that SXP is one of the protocols that provisions flow classification parameters, and the “This 
Consequently, Examiner reads the determining step as simply nothing more than an explicit requirement to write the update message to configure itself and then determine that it is configured. That is squarely taught by Smith. The change was so minor from the previous scope (a step for explicitly processing an update that the claim previously required to be received and implicitly required implementing by costing the device back in) that Examiner contacted Counsel seeking to confirm. Counsel advanced the idea that “all” of the parameters may require more than simply the update message. Examiner’s reading of the Specification provides no teaching as to when a device knows that it has received “all” of the relevant parameters, and context suggests a device would not know – Certainly a device can process an update message, but it never knows if it has processed every update message (and therefore whether it has “all” of the data) because that is not how propagation works. A device never knows if some other device on the opposite end of the network has changed relevant data because that data has not gotten to it yet. Consequently, Examiner thinks that one of skill would construe the “all” of “all of the flow classification parameters” as “essentially all” or “substantially all” of the IP-SGT bindings that are updated in SXP. This is in keeping with what “convergence” generally means – bringing disparate devices into a substantially common view. Here the idea being that an ever-changing routing policy is substantially similar between all devices, subject to different changes due to propagation delay.

Second, Examiner makes a 112b rejection. While there is not an inherent definiteness problem with functional language, functional language may render a claim indefinite when it is unclear what structure or steps may be encompassed by the functional language, see MPEP 2173.05g. Here there is ambiguity over what standard is sufficient for the policy plane to converge, and it is clearly material because it is unclear whether Smith already teaches it or whether a new reference is necessary. It may well be that the functional language requires more than simply writing the update, but that is unclear by the definition in Spec, para. 18. Notably, if the determination that “all” of the parameters have been received requires more than simply recognizing that the update message has ended, Examiner invites Applicant to point to where in the specification one of skill would be made to understand what is required. In the event that Applicant agrees that the scope should be construed as Examiner stated – processing the received message - Examiner will withdraw the rejection upon argument that the construction is the only reasonable one.
Because Smith unsurprisingly teaches processing the binding data that was transferred to it, and because the previous reasoning for the combination remains the same in this amended scope 
Finally, at Remarks, pg. 10, Applicant requests evidentiary support of elements of which Examiner has taken official notice. Examiner took official notice of head and branch offices in Claim 6, and therefore cites McCullough to teach the limitations to comply with the request.
All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449